Citation Nr: 0523901	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
condition, claimed as residuals of bronchopneumonia, COPD, 
and nicotine dependence.

2.  Entitlement to service connection for a dental 
disability.  

3.  Entitlement to a compensable evaluation for residuals of 
tonsillectomy.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1961 to 
June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky in October 1998, July 1999, and December 
2001.

With respect to the veteran's claim for entitlement to 
service connection for a chronic lung condition, the Board 
notes that the VA Form 9 completed and returned in July 2000 
indicated that the veteran desired a BVA hearing at the local 
VA office before a Member of the BVA.  However, an undated 
Report of Contact indicates that the veteran requested that 
the hearing be cancelled and stated that there should be 
enough information on record to show why he is appealing the 
issues.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's chronic lung condition is not related to 
active service.

2.  Service dental records do not show that the veteran's 
dental disability is due to bone loss of the mandible or 
maxilla or dental trauma.

3.  Residuals of a tonsillectomy are manifested by complaints 
of sore throat and difficulty swallowing.




CONCLUSIONS OF LAW

1.  A chronic lung condition, including on the basis of 
nicotine dependence or tobacco use, was not incurred in or 
aggravated by service. 38 U.S.C.A. §§  1103, 1110 (West 
2002); 38 C.F.R. §§ 3.300, 3.303 (2004).  

2.  The veteran's dental condition was not incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1110, 
1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303 (2004).

3.  The criteria for a compensable disability rating for the 
residuals of a tonsillectomy are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2001, the RO sent letters to the veteran advising 
him what evidence was required to substantiate his claim for 
service connection and his claim for an increased evaluation.  
The letters asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  While the March 2001 notice letters did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
either send information describing additional evidence or the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition, the RO sent a letter in 
July 2001 specifically identifying the information needed for 
the veteran's dental claim and increased rating claim.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

With regard to the veteran's claim for service connection for 
dental disability for compensation purposes, the notice 
letters preceded the December 2001 rating decision, and thus 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  However, with respect to the 
veteran's claim for an increased evaluation for residuals of 
tonsillectomy, only after a rating action was promulgated in 
October 1998 did the RO provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
2001 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, with respect to the claim for increased 
evaluation for residuals of tonsillectomy, the veteran was 
afforded a VA examination.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Entitlement to service connection for a chronic lung 
condition, claimed as residuals of bronchopneumonia, 
COPD, and nicotine dependence

In a November 1998 letter, the veteran stated that when he 
was in boot camp in the early fall of 1961 he developed 
bronchitis and he was hospitalized for about three months.  
After he got out of boot camp, every time he took routine x-
rays they would call the ship for him to retake the x-rays.  
The veteran reported that this happened several times until 
the veteran told them about his lung condition.  The doctor 
said that the x-rays were picking up scars from the 
bronchitis.  The veteran also stated that that he started 
smoking when he went into the service and that the Navy and 
the USO gave him cigarettes.  In addition, the veteran stated 
that his doctor asked him if he had exposed to asbestos while 
in the Navy, but the veteran didn't know although he stated 
that he worked in the engine room where there were pipes 
covered with asbestos and his bed had steam pipes covered 
with asbestos that ran along the bulk head beside his rack.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with chronic bronchitis and 
chronic obstructive pulmonary disease.  Thus, medical 
evidence of a current chronic disability is shown by the 
evidence of record.  

The service medical records indicate that the veteran was 
hospitalized from August 16, 1961 to September 20, 1961 and 
diagnosed with bronchopneumonia, organism undetermined.  The 
veteran was admitted with complaints of fever, productive 
cough, weakness, and pain in the chest.  X-ray of the chest 
disclosed an infiltrate in the lingular segment of the left 
lower lobe.  Follow-up studies disclosed an increase in the 
left basilar infiltrate with no evidence of pleural 
effusions.  The left lower lobe pneumonic infiltrate remained 
through October 6, 1961 when the chest x-rays disclosed only 
minimal blunting of the left costophrenic angle.  The lung 
fields at that time were felt to be essentially negative.  On 
September 20, 1961 the veteran was allowed to take 
convalescent leave.  Upon return from leave, re-examination 
of the veteran was within normal limits and a chest x-ray 
taken at that time was interpreted as being negative.  On 
October 18, 1961, the veteran was diagnosed with a chronic 
periapical abscess and discharged to duty.  On the clinical 
examination in May 1965 for separation from service, the 
veteran's lungs and chest were evaluated as normal and the 
chest x-ray was normal.    

Post-service medical records include a VA Respiratory 
Examination conducted in February 1999 which revealed that 
the veteran smoked two packs of cigarettes per day since he 
was 17 and that he complained of shortness of breath and 
dyspnea with mild exertion and frequent wheezing.  The 
veteran reported an occasional productive cough but otherwise 
most of the time he had a frequent dry cough.  The veteran 
reported slight hemoptysis once ever four to five years.  
Pulmonary function tests showed FEB-1 70 percent.  The 
veteran was assessed with moderate, chronic obstructive 
pulmonary disease.

In a December 1999 letter, the veteran's private physician, 
Dr. MEW stated that, among other problems, the veteran had 
frequent sinus and upper and lower respiratory problems and 
that the medical records that he reviewed made mention of 
some of the veteran's problems while in service.  Dr. MEW 
stated, "Unfortunately, we are unable to get older chest x-
rays to see if there was progressive damage to the lungs.  
There is a possibility that the above-mentioned health 
problems could be connected to illnesses and/or injuries 
while in service."

Another VA Respiratory Examination was conducted in April 
2003.  The examiner noted that the claims file was available 
and reviewed and noted that the veteran was admitted to Great 
Lakes Naval Hospital in August 1961 to October 1961 for 
bronchopneumonia and released on day of discharge.  The 
veteran admitted to smoking one to one and one-half packs per 
day and probably three packs in the past.  The veteran 
reportedly claimed that he started smoking in the military, 
that he has a dry cough, no hemoptysis, no chills, fever or 
nigh sweats.  The examiner noted that sputum was the tan, a 
characteristic of a nicotine smoker.  The veteran stated that 
his appetite varied.  In addition the veteran reported that 
his dyspnea on exertion was 75 yards or one flight of steps.  
He also reported that he was not asthmatic and not on oxygen.  
The examiner noted that the veteran had had no periods of 
incapacitation, except for hospitalization when in the 
service at Great Lakes Naval Hospital for two days.  The 
veteran's EKG showed no evidence of right ventricular 
hypertrophy or pulmonary hypertension.

The examiner noted that the veteran refused to submit to 
pulmonary function tests.  Pulmonary function tests conducted 
in 1999 were available and reported a mild obstructive 
ventilatory defect present with normal lung volumes.  The 
diagnosis was chronic cigarette smoking with chronic 
bronchitis and chronic obstructive pulmonary disease.  The 
examiner stated, "This is a behavioral disease.  The choice 
of cigarette smoking is a personal choice of the patient and 
patients are not forced to consume cigarettes.  This is not a 
residual from his minor illness of bronchopneumonia in the 
Navy.  This is not likely service connected.  Nicotine 
dependence is not the factor." 

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim of service 
connection for a chronic lung disability or whether the 
evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another. 

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the private 
physician's favorable.  The private physician only indicated 
there was a possibility that the veteran's health problems 
could be connected to illnesses and/or injuries while in 
service.  The private physician simply made a summary 
conclusion without identifying the medical basis to support 
it.

In comparison, all of these factors were considered by the 
April 2003 VA examiner whose opinion was quite definitive 
that the veteran's current chronic lung disability was not a 
residual from his minor illness of bronchopneumonia in the 
service, and the VA physician's opinion was rendered only 
after an objective physical examination combined with a 
review of the claims file and the veteran's pertinent medical 
history.  Therefore, the VA physician's opinion is accorded 
greater probative weight.  The Board notes that there is an 
inconsistency in the VA examination report.  The VA physician 
noted that a review of the service records indicated that the 
veteran was admitted to Great Lakes Naval Hospital in August 
1961 to October 1961 for bronchopneumonia and released on day 
of discharge, and he also incorrectly noted that the veteran 
had had no periods of incapacitation, except for 
hospitalization when in the service at Great Lakes Naval 
Hospital for two days.  The Board finds, however, that the VA 
physician's opinion is still probative as he determined that 
the veteran's disease was caused by years of cigarette 
smoking which began when he was seventeen years old.     

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service 
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b); see also 38 U.S.C.A. § 1103(a).

In this case, the veteran filed his claim in October 1998.  
Service connection on the basis of tobacco use in service is, 
therefore, precluded.  The Board accordingly finds that 
veteran is not entitled to service connection for a chronic 
lung disability.

III.	Entitlement to service connection for a dental 
disability.

The veteran seeks service connection for dental work done 
while in service.  The veteran stated that he had a root 
canal and teeth extracted for a bridge.  The veteran stated 
in January 2002 that a partial plate was installed in 1963 
after his teeth were extracted.  In his March 2002 notice of 
disagreement the veteran stated that in 1963 his jaw teeth 
were removed from his lower right side by a Navy dentist and 
later a partial plate was made.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system. Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service- 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.

Dental disabilities are compensable for rating purposes under 
38 C.F.R. § 4.150 (Schedule or ratings - dental and oral 
conditions), Diagnostic Codes 9900-9916. The evidence of 
record indicates that the veteran's dental disabilities 
include missing teeth and caries.  Missing teeth are 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling." 38 C.F.R. § 4.150, Diagnostic Code 9913.

There is no evidence of record, that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  An 
April 2002 letter from Dr. JED stated that the initial record 
on the veteran was from January 1978 at which time Dr. JED's 
father was treating the veteran.  Since that time, the 
veteran's care was reportedly mostly restorative.  Dr. JED 
stated that the veteran had an extraction of #31 in 1993 and 
a maxillary RPD completed in 1998.

The Board accordingly finds that veteran is not entitled to 
service connection for a dental disability.

IV.	Entitlement to a compensable evaluation for residuals 
of tonsillectomy.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

There is no specific section of the Rating Schedule for 
residuals of tonsillectomy.  Consequently, the disability 
must be rated under a closely related disease or injury in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Considering, function, 
anatomical localization and symptomatology, the RO rated the 
veteran's throat disability as chronic laryngitis.  Chronic 
laryngitis is evaluated as follows:  a 10 percent rating 
requires hoarseness, with inflammation of the cords or mucous 
membrane; the next higher, 30 percent, rating (the highest 
under this code) requires hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Code 6516.

By rating action dated in October 1998, the RO granted 
service connection for residuals of tonsillectomy and 
assigned a noncompensable rating effective June 30, 1994.  In 
October 2000, the RO received the veteran's request for an 
increased evaluation for his throat condition.  

The Board notes that although the veteran complained that his 
throat stays inflamed and sore and that it is difficult for 
him to swallow, a laryngoscopy in July 1999 was normal.  In 
addition, on the most recent VA examination, conducted in 
November 2000, examination did not reveal hoarseness with 
either inflammation of cords or mucous membrane or with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  The VA 
examination revealed that the pharynx was moderately 
injected, but that there were no other abnormalities.  The 
impression was status post tonsillectomy.
    
The Board notes that there is no evidence of record that the 
veteran's residuals of tonsillectomy causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
residuals of tonsillectomy.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and the claims must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a chronic lung 
condition, claimed as residuals of bronchopneumonia, COPD, 
and nicotine dependence is denied.

Entitlement to service connection for dental problems is 
denied.

Entitlement to a compensable evaluation for residuals of 
tonsillectomy is denied.


REMAND

A review of the claims file reveals that with respect to the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU), the veteran has not been 
properly notified of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

The veteran contends that his service-connected disabilities 
render him unemployable.  The veteran's service-connected 
disabilities are evaluated as 60 percent disabling for 
hearing loss and 10 percent disabling for tinnitus.  
Therefore, it is the Board's opinion that a medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran is warranted to evaluate the 
veteran's current hearing loss and comment on its affect on 
his ability to follow a substantially gainful occupation.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The notice letter sent to the veteran 
in July 2001 is deficient with respect to 
the issue of entitlement to TDIU.  The 
veteran was not informed (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) about the information and 
evidence that VA will seek to provide; 
(3) about the information and evidence 
the veteran is expected to provide; and 
(4) to provide any evidence in the his 
possession that pertains to his claim.  
Therefore, development contemplated by 
the VCAA should be undertaken including, 
but not limited to, informing the veteran 
of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be afforded the 
appropriate VA examination with an 
otolaryngologist, if possible, to assess 
the current severity of his current 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should comment on the affect the 
veteran's current hearing loss has on his 
ability to follow a substantially gainful 
occupation.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


